Name: Commission Delegated Regulation (EU) 2015/2195 of 9 July 2015 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States
 Type: Delegated Regulation
 Subject Matter: national accounts;  EU finance;  social affairs;  Europe;  accounting;  regions of EU Member States
 Date Published: nan

 28.11.2015 EN Official Journal of the European Union L 313/22 COMMISSION DELEGATED REGULATION (EU) 2015/2195 of 9 July 2015 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund and repealing Council Regulation (EC) No 1081/2006 (1), and in particular Article 14(1) thereof, Whereas: (1) The standard scales of unit costs and lump sums for reimbursement to Member States should be established on the basis of methods submitted by Member States and assessed by the Commission, including the methods set out in Article 67(5) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2) and Articles 14(2) and 14(3) of Regulation (EU) No 1304/2013. (2) Taking into account the different types of operations the European Social Fund may support, the definition and amounts of standard scales of unit costs and lump sums may have to differ by type of operation in order to reflect their specificities. (3) There are significant disparities between Member States and in certain cases regions within a Member State, regarding the level of costs for a type of operation. In line with the principle of sound financial management for the European Social Fund, the definition and amounts of standard scales of unit costs and lump sums established by the Commission should also reflect the specificities of each Member State and region. (4) In order to allow that the amounts of standard scales of unit costs reflect the level of costs actually incurred, a method is devised to adjust them. HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation establishes the standard scales of unit costs and lump sums that may be used by the Commission for reimbursing expenditure to Member States. Article 2 Types of operations The types of operations covered by the reimbursement on the basis of standard scales of unit costs and lump sums in accordance with Article 14(1) of Regulation (EU) No 1304/2013 are set out in the Annexes. Article 3 Definition of standard scales of unit costs and lumps sums and their amounts The definition and the amounts of standard scales of unit costs and lump sums in accordance with Article 14(1) of Regulation (EU) No 1304/2013 for each type of operations are set out in the Annexes. Article 4 Adjustment of amounts 1. The amounts set out in the Annexes shall be adjusted in accordance with the methods set out in the Annexes. 2. The amounts adjusted in accordance with paragraph 1 shall be applied when reimbursing expenditure related to those parts of the operations which are carried out on and after the date of adjustment. Article 5 Entry in force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 470. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). ANNEX I Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Sweden 1. Definition of standard scales of unit costs Type of operations (1) Indicator name Category of costs Measurement unit for the indicator Amounts 1. Operations supported under priority axis 1 Supply of skills of the Operational Programme (Nationellt socialfondsprogram fÃ ¶r investering fÃ ¶r tillvÃ ¤xt och sysselsÃ ¤ttning 2014-2020) (CCI-2014SE05M9OP001) Hours worked Wage of staff working on the operation Number of hours worked (2) Wage group (SSYK code (3)) Region: Stockholm (SE 11) (unit cost per hour  amount in SEK (4)) All regions except Stockholm (SE 12-33) (unit cost per hour  amount in SEK) 1 (912  913 -919 -921) 229 234 2 (414  415  421  422 -512  513  514  515  522  611  612 -613  614 -826) 257 254 3 (331  348  411  412  413  419  711  712  713  714  721  722  723  724  731  732  734  741  742  743  811  812  813  814  815  816  817  821  822  823 -824  825  827  828  829 -831  832  833  834  914  915  931  932  933) 297 282 4 (223  232  233  234  235  243  249  313  322  323  324  332  342  343  344  345  346  347  511  011) 338 313 5 (213  221  231  241  244  245  246  247  248  311  312  315  321  341) 419 366 6 (211  212  214  222  242  314) 554 517 7 A (121) 739 739 7 B (111-123) 801 625 7 C (131-122) 525 429 2. Operations supported under priority axis 1 Supply of skills of the Operational Programme (Nationellt socialfondsprogram fÃ ¶r investering fÃ ¶r tillvÃ ¤xt och sysselsÃ ¤ttning 2014-2020)(CCI-2014SE05M9OP001) Hours participated in the operation Participant's wage Number of hours participated (2) Region: Stockholm (SE 11) (unit cost per hour  amount in SEK) All regions except Stockholm (SE 12-33) (unit cost per hour  amount in SEK) 229 234 3. Operations supported under priority axis 2 Increased transition to work and priority axis 3 Youth Employment Initiative of Operational Programme (Nationellt socialfondsprogram fÃ ¶r investering fÃ ¶r tillvÃ ¤xt och sysselsÃ ¤ttning 2014-2020) (CCI-2014SE05M9OP001) Hours worked Wage of staff working on the operation Number of hours worked (2) Occupational category Region: Stockholm (SE 11) (unit cost per hour  amount in SEK) All regions except Stockholm (SE 12-33) (unit cost per hour  amount in SEK) Project leader for operations where the total eligible expenditure as stated in the document setting out the conditions for support is above 20 million in SEK) 535 435 Project leader for operations where the total eligible expenditure as stated in the document setting out the conditions for support is below or equal to 20 million in SEK)/assistant project leader for operations where the total eligible expenditure as stated in the document setting out the conditions for support is above 20 million in SEK) 478 405 Project worker 331 300 Project economist 427 363 Administrator 297 270 4. Operations supported under priority axis 2 Increased transition to work and priority axis 3 Youth Employment Initiative of Operational Programme (Nationellt socialfondsprogram fÃ ¶r investering fÃ ¶r tillvÃ ¤xt och sysselsÃ ¤ttning 2014-2020) (CCI- 2014SE05M9OP001) Hours participated in the operation Participant's allowance Number of hours participated (2) Financial assistance (unit cost per hour) Age (SEK) 18-24 years 32 25-29 years 40 30-64 years 46 Activity grant and development allowance (unit cost per hour) Age (SEK) 15-19 years 17 20-24 years 33 25-29 years 51 30-44 years 55 45-69 years 68 Social security and sickness benefit (unit cost per hour) Age (SEK) 19-29 years (social security benefit) 51 30-64 years (sickness benefit) 58 Sickness benefit, rehabilitation benefit, and work and professional injury benefit (unit cost per hour) Age (SEK)  19 years 48 20-64 years 68 2. Adjustment of amounts The unit costs in the table shall apply to the hours worked or participated in 2015. Except for the unit costs relating to participant's allowances, referred to in point 4 of the table, which will not be adjusted, these values shall be automatically increased on the 1st of January each year as from 2016 until 2023 by 2 %. (1) The amounts of standard scales of unit costs shall apply only to the parts of operations that cover the categories of costs set out in this Annex. (2) The total number of hours declared in a year may not be higher than the standard number of annual hours worked in Sweden, which is equal to 1 862 hours. (3) Professional code applicable in Sweden. (4) Currency in Sweden. ANNEX II Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to France 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicator Amounts (in EUR) Garantie Jeunes supported under priority axis 1 Accompagner les jeunes NEET vers et dans l'emploi of the operational programme PROGRAMME OPÃ RATIONNEL NATIONAL POUR LA MISE EN Ã UVRE DE L'INITIATIVE POUR L'EMPLOI DES JEUNES EN METROPOLE ET OUTRE-MER (CCI-2014FR05M9OP001) Young NEET (1) with a positive result under Garantie Jeunes at the latest 12 months following the start of coaching  allowances paid to the participant;  activation costs incurred by the missions locales Number of young NEETs who have one of the following results at the latest 12 months following the start of the coaching:  entered vocational skills training leading to a certification, whether by:  entering training in lifelong learning; or  entering basic training; or  started a company; or  found a job; or  has spent at least 80 working days in a (paid or not) professional environment 3 600 2. Adjustment of amounts The standard scale of unit cost in the table is based partly on a standard scale of unit cost funded entirely by France. Out of the 3 600 EUR, 1 600 EUR correspond to the standard scale of unit cost set out by the instruction ministÃ ©rielle du 11 octobre 2013 relative Ã l'expÃ ©rimentation Garantie Jeunes prise pour l'application du dÃ ©cret 2013-80 du 1er octobre 2013 ainsi que par l'instruction ministÃ ©rielle du 20 mars 2014 to cover the costs borne by the Youth Public Employment Services Missions Locales to coach each NEET entering the Garantie Jeunes. The standard scale of unit cost defined in section 1 shall be updated by the Member State in line with adjustments under national rules to the standard scale of unit cost of EUR 1 600 mentioned in paragraph 1 above that covers the costs borne by the Youth Public Employment Services. (1) Young person not in employment, education or training that participates in an operation supported by the PROGRAMME OPÃ RATIONNEL NATIONAL POUR LA MISE EN Ã UVRE DE L'INITIATIVE POUR L'EMPLOI DES JEUNES EN METROPOLE ET OUTRE-MER